Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-29-21 has been entered.
 

Claim Status
Claims 1-9 and 12-22 are pending, 
Claims 12-20 or withdrawn
Claims 1 is currently amended and 21-22 are new

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112 are withdrawn.

Claim Objections
Claim1 is objected to because of the following informalities:  claim 1 recites "hang" where it appears it should recite "having".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) referred to as Wada herein after and further in view of Gray (US 2367495) herein after referred to as Gray and as evidenced by GB 785423 A.
Regarding claims 1 and 3, Wada discloses a method of polishing the inside of a medical glass container (for example “a vial”) [0046] [0051] after a molding step (at least Wada [0052]—[0053]) by subsequently applying a flame (20) ejected from a point burner to the region deteriorated by processing in the inner surface of the glass container while rotating the glass container (Fig 4) [0057]-[0058].
Wada discloses the medical glass container having at least a closed bottom portion, portion opposite the closed bottom and a sidewall portion between the mouth and closed bottom see at least Fig 4 included below:

    PNG
    media_image1.png
    650
    628
    media_image1.png
    Greyscale


Wada does disclose supporting and rolling the vial however does not disclose supporting the glass container on  the structured rollers as required by present claim 1.
Wada specifically recites a method for leaching alkali components from the inner wall [0001], [0003]-[0004]
In the same field of endeavor, Gray discloses a method of applying heat to glass bottles or vials (Col 1; 1-4) wherein Gray discloses a mechanism for supporting and rotating the glass bottles having pairs of rollers (11, 12) which are rotated to impart a turning movement to the a tube (13) supported thereon (Col 1; lines 45-55)
Rollers (11, 12) are disposed in such a manner that axis lines are parallel to each other, and an axis line of the glass tube to be formed into the bottle or vial.  The support rollers of Gray are disposed so that the closest distance between the rollers are narrower than an outer diameter of the sidewall portion of the vial or bottle being manufactured (See Fig 2)
It would have been obvious to one skilled in the art to substitute the supporting means and “a rotating machine not shown” of Wada with the supporting/ rotating rollers of Gray because the rollers (11/12) are a known alternative in the art for and Wada is silent as to the rotating machine. 

Examiner recognizes that Gray discloses a collar forming roller (16) along with the roller supports, for creating a neck portion during a molding step while the glass is supported on the rollers (11/12),  One of ordinary skill in the art would have been further inclined to modify Wada with the support rollers (11/12) of Gray because this resolves the “rotating machine not shown”  by Wada and would streamline the process of Wada from molding to polishing the inside of the glass, reducing translation steps.
Although Gray does not show the rollers (11/12) extending the length of tube 3 to be formed into the vial/bottle, thus not clearly indicating the roller being the length of the sidewall of the formed bottle/vial as required by claim 1, one of ordinary skill in the art would recognize that the bottles may vary in size for the necessary need which would yield the method of claim 1 and furthermore, 
MPEP 2144.04
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

It is known by one skilled in the art to provide a support roller the length of the sidewall portion of ampoule as defined by claim 1 as evidenced by GB 785423 A
Furthermore, the combination of Wada and Gray do not disclose the outer surface of the vial being a temperature to elute alkali components.
 Wada discloses [0039] The plasma contained in the flame 31 evaporates and removes the deteriorated layer generated on the inner surface 15 of the vial 10. Substances forming the removed deteriorated layer are discharged to the outside from the vial thus it would be obvious to one of ordinary skill in the art that the outside of the vial would also reach the temperature to elute alkali substances, or impurities, to the vial. It would be obvious to one of ordinary skill in the art to heat all portions of the vials to elute the impurities as taught by the prior art. since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").


Regarding claim 2, Wada discloses the flame ejected from the point burner is scanned in the axial direction of the glass container while rotating the glass container in the processing process above (Abstract [0015]). 
Regarding claim 4, Wada discloses tilting the burner with respect to the axis of the container thus one skilled in the art would be motivated to tilt the burner or the axis of the container with respect to one another in the combination made obvious by Gray and Wada.
It would be obvious to one skilled in the art to determine from the finite solutions (two) if the axis of the bottle is to be tilted (i.e. the rollers supporting the bottle) or the flame is to be tilted to achieve the desired and predictable result of having the flame and axis of the bottle at an angle relative to one another.  See MPEP 2343 regarding obvious to try or MPEP 2144.04 regarding reversal of parts wherein one skilled in the art may reverse what is tilted either the burner or supports to achieve the obvious result of the flame being tilted relative to the bottle.
Regarding claim 5, the structure of Wada discloses an abutment member (53) abutting on a bottom surface of the glass container is made to abut on the bottom surface of the glass container, that would still exist looking at Fig 4, if the rotation mechanism not shown by Wada is modified
Wada discloses the flame ejected from the point burner has heating power allowing removal of the region deteriorated by processing formed in the inner surface of the glass container [0057]. 

Claims 6-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) and Gray (US 2367495) herein after referred to as Gray and as evidenced by GB 785423 as applied to above and further in view of (Hicks US 2980957 A)
Regarding claims 6-9, Wada and Gray do not suggest the material for the support rollers 
In the same field of endeavor, Hicks US 2980957 A discloses graphite or steel as suitable materials for rollers in contact with hot glass tubes to prevent sticking (Col 6; lines 47-55).  Thus it would be obvious to one skilled in the art to use graphite or steel in the combined teachings of Wada and Gray to avoid sticking of the glass to the rollers.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) referred to as Wada herein after and further in view of Gray (US 2367495) herein after referred to as Gray and further in view Kuwabara et al. ( US 20090099000) referred to as Kuwabara herein after and as evidenced by GB 785423 A 
Regara claims 21-22, as disclosed above  Wada discloses [0039] The plasma contained in the flame 31 evaporates and removes the deteriorated layer generated on the inner surface 15 of the vial 10. Substances forming the removed deteriorated layer are discharged to the outside from the vial thus it would be obvious to one of ordinary skill in the art that the outside of the vial would also reach the temperature to elute alkali substances, or impurities, to the vial. It would be obvious to one of ordinary skill in the art to heat all portions of the vials to elute the impurities as taught by the prior art. since it 
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

OMISSION OF A STEP OR AN ELEMENT AND ITS FUNCTION
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Omission of an Element and its Function Is Obvious if the Function of the Element Is Not Desired or required.  The Board affirmed the rejection, holding that it would have been obvious to omit the element or step the function attributed thereto is not desired or required. Note: (Useful for closed-ended claims i.e. “consisting of” type claims)
Omission of an element with the consequent loss of its function. In re Wilson, 153 USPQ 740. 
Omission of an element and its function where not needed has been held to be obvious, 

Ex parte Rainu, 168 USPQ 375, and In re Kuhle, 188 USPQ 7.
Wada discloses the claimed invention except for explicitly stating that the heat is dissipated uniformly over the vial.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to heat all of the vial uniformly to elute the impurities as discussed above since it has been held that omission of an element and its function in combination where the remaining elements perform the same functions as before involves only routine skill in the art.  Further, one would have been motivated to omit the element in order to elute any impurities on all aspects of the vial.

Response to Arguments
Applicant argues in the remarks that during rotating and applying the heat is applied uniformly over the entire vial.  This would be obvious to one of ordinary skill in the art at the time of the invention because at least prior art Wada discloses heating over the vial to elute alkali impurities thus it would be obvious to heat over the entire vial to remove impurities.  The omission of explicitly stating something in prior art does not make it non obvious as stated by at least KSR  as discussed above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applying heat within the vial such that the exterior is also heated) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments over the heating applied over the entire axial length is moot in view of Kuwabara.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741